UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2115


YARED TEFERA-ABEGAZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 19, 2010               Decided:   February 2, 2010


Before KING, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan D. Dobson, ALAN DOBSON & ASSOCIATES, PLLC, Arlington,
Virginia, for Petitioner. Tony West, Assistant Attorney General,
Emily Anne Radford, Assistant Director, Patrick J. Glen, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yared Tefera-Abegaz, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals     affirming           the     Immigration            Judge’s       denial      of     his

applications for relief from removal.

              Tefera-Abegaz first challenges the determination that

he   failed    to       establish       eligibility            for    asylum.       To     obtain

reversal of a determination denying eligibility for relief, an

alien     “must      show       that    the     evidence            he    presented       was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                     INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).             We have reviewed the evidence of record and

conclude    that        Tefera-Abegaz         fails       to       show   that   the   evidence

compels a contrary result.                Having failed to qualify for asylum,

he cannot meet the more stringent standard for withholding of

removal.      Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999) (citing

INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987)).                                  Finally,

we   uphold       the    finding        below       that       Tefera-Abegaz        failed      to

demonstrate that it is more likely than not that he would be

tortured    if     removed       to     Ethiopia.              8    C.F.R.   § 1208.16(c)(2)

(2009).

              Accordingly,         we    deny       the    petition        for    review.        We

dispense      with       oral     argument      because             the   facts     and       legal



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3